DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-9, 11, 13-15 of U.S. Patent No. 10,322,231. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  The difference between claim 1 of the application and claim 1 of the patient lies in the fact that the patent claim includes additional features and is therefore more specific. It has been held that the generic claim is anticipated by the more specific claim.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Additionally, claim 1 of the application includes elements of claim 1 of the patent and claim 15 of the patent. It does not require a leap of inventiveness to combine elements from multiple claims drawn to a single embodiment.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7, 11-20 of U.S. Patent No. 9,814,832. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  The difference between claim 1 of the application and claim 1 of the patient lies in the fact that the patent claim includes additional features and is therefore more specific. It has been held that the generic claim is anticipated by the more specific claim.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Additionally, claim 1 of the application includes elements of claim 1 of the patent and claims 8 and 10 of the patent. It does not require a leap of inventiveness to combine elements from multiple claims drawn to a single embodiment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonnelli et al (US 2013/0046239).
Regarding claim 1, Gonnelli discloses a drug pump drive mechanism (fig. 4A) for using in cooperation with a drug container 314 including a plunger seal 230 (page 3, para. 0055), the drive mechanism comprising a drive housing 546 including an axis (left to right in fig. 6A), a piston 658 disposed for movement from at least a retracted first position (fig. 6B) to an extended second position (fig. 6C) along said axis, the piston adapted to impart movement to the plunger seal within the drug container (page 4, para. 0057; page 7, para. 0081), a plurality of biasing member 650, 652 disposed to operate in parallel (page 7, para. 0079) and adapted to move from an energized first position to a deenergized second position (page 7, para. 0079), a retainer 660, the retaining being moveable between a retaining first position (fig. 6A) and a releasing second position (fig. 6B: pin is removed), the retainer disposed to maintain the biasing member in the energized first position when the retainer is in the first position, and to release the biasing member from the first energized position when the retainer moves to the releasing second position (page 7, para. 0081), the biasing members disposed to cause movement of the piston from the first position to the second position as the biasing members move from the energized first position to the deenergized second position (Figs. 6A-C; page 7, para. 0079).
Regarding claim 2, Gonnelli discloses that the springs are compression springs (page 7, para. 0079: spring move from compressed to less compressed state which is a description of the operation of a compression spring).
Regarding claim 3, Gonnelli discloses that the plurality of biasing members includes a pair of springs 650, 652 (page 7, para. 0079; fig. 6A).
Regarding claim 4, Gonnelli discloses that the pair of springs includes compression springs (page 7, para. 0079: spring move from compressed to less compressed state which is a description of the operation of a compression spring).
Regarding claim 5, Gonnelli discloses that the springs are concentrically disposed (fig. 6A).
Regarding claim 6, Gonnelli discloses that the compression springs are concentrically disposed about a portion of the piston 658 (fig. 6A).
Regarding claim 7, Gonnelli discloses that the piston includes a distal end (fig. 6A: end of piston 658 facing barrier 230), and at least a portion of the distal end of the piston is adapted to be disposed within the drug container when the piston is disposed in the retracted first position and the drug pump drive mechanism is disposed for use in cooperation with the drug container (fig. 6B).
Regarding claim 8, Gonnelli discloses that the retainer 660 engages a portion of the piston 658 (fig. 6A; page 7, para. 0081: pin extends through the plunger) to retain the piston in its retracted position when the retainer is in the retaining position (fig. 6A).
Regarding claim 9, Gonnelli discloses that the piston includes a locking groove and the retainer is received in the locking groove to retain the piston in its retracted first position when the retainer is in the first position (fig. 6A; page 7, para. 0081: the portion of the piston through which the pin extends is a groove that receives the pin).
Regarding claim 10, Gonnelli discloses that the retainer 660 bears against an external surface of the drive housing when the retainer is in its retaining position (fig. 6A: the pin extends through an opening in the housing and bears against the external surface of the housing at the opening).
Regarding claim 11, Gonnelli discloses a sleeve assembly 226/236 disposed about the biasing members (figs. 6A-C).
Regarding claim 13, Gonnelli discloses that the sleeve 226/236 is disposed about both of the biasing members (figs. 6A-C).
Allowable Subject Matter
Claims 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims are allowable over the prior art of record, but are subject to a double patenting rejection above.
Gonnelli discloses that the housing may include a window, but teaches that the window is arranged so that the user can view the cartridge and piston 234, not the spring and sleeve, and further teaches that the remainder of the housing is opaque (page 13, para. 0122).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783